                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                   No . 5 :2 l-CV-198


FA YTRICE JOHNSON,                             )
                Plaintiff,                     )
                                               )
V.                                             )                       ORDER
                                               )
WAL-MART ASSOCIATES , INC. ,                   )
              Defendant.                       )


       This cause comes before the Court on defendant' s motion to strike allegations from the

complaint. Plaintiff has failed to respond to the motion, and the time for doing so has expired. In

this posture, the motion is ripe for ruling and, for the reasons that follow, the motion is denied .

                                          BACKGROUND

       Plaintiff this action against defendant, her former employer, alleging claims of wrongful

discharge in violation of public policy under N.C. Gen. Stat. § 95-241 and retaliatory employment

discrimination in violation of the North Carolina Retaliatory Employment Discrimination Act.

Defendant timely removed the action to this Court. In support of her contention that defendant

retaliated against her and wrongfully terminated her, plaintiff relies on a decision by the North

Carolina Division of Employment Security (DES) awarding her unemployment insurance benefits.

Defendant has moved to strike paragraphs 31 to 35 of plaintiffs complaint, which reference the

DES proceedings, as confidential , inadmissible, and disclosed in violation ofN.C. Gen. Stat. § 96-

4.

                                           DISCUSSIO

       Rule 12(f) of the Federal Rules of Civil Procedure allows the Court to strike from a

pleading "an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter."
Motions to strike are generally disfavored in this circuit, however, " because striking a portion of a

pleading is a drastic remedy and because it is often sought by the movant simply as a dilatory

tactic. " Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001).

        The Court, in its discretion, has determined that the drastic remedy of striking paragraphs

from the complaint is unnecessary. Accordingly, the motion to strike is denied. However, in light

ofN .C. Gen. Stat. § 96-4 , the Court directs the Clerk to seal the complaint.

                                          CONCLUSION

         For the fore going reasons, defendant' s motion to strike [DE 1OJ is DENIED. The Clerk is

DIRECTED to seal the complaint. Plaintiff is DIRECTED to file a redacted version of the

complaint, with the references to the DES proceedings redacted, within five days of the entry of

this order.




SO ORDERED, this      /J day of July, 2021 .

                                            ~~JS%!_
                                               TRRENCEW.B0YLE
                                               UNITED STATES DISTRlCJUDGE




                                                  2
